Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 11, 2017.  The sequence requirements have been met.
Applicant’s election without traverse of Group I, claims 1-25, in the reply filed on 10/21/21 is acknowledged.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition comprising any therapeutic agent with glycerides.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. 
In this case, many therapeutic agents are naturally occurring substances and of course most glycerides are naturally occurring.  Therefore, the answer to Step 2A, Prong One, is No.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the composition is a sustained release formula which does not markedly change the components.  Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the composition is a sustained release formula which does not markedly change the components from those found in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.






s 1-24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for R5000, does not reasonably provide enablement for "a therapeutic agent".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In claim the terms "a therapeutic agent" lack enablement as it would require one of ordinary skill in this art undue experimentation to determine which such agent would work in the instant invention.
	The specification provides enablement for a single therapeutic agent only, R5000.  Most therapeutic agents would not work in the claimed invention for many reasons such as not being soluble or otherwise compatible with the glycerides.
The entire scope of the claims has not been enabled because:
1. Quantity of experimentation necessary would be undue because of the large proportion of inoperative therapeutic agents claimed.  As written, the claims read on any therapeutic agent which ranges from air to water.
2. Amount of direction or guidance presented is insufficient to predict which therapeutic agents encompassed by the claims would work.
3. Presence of working examples are only for a single specific therapeutic agent, R5000, and extension to other agents has not been specifically taught or suggested.

5. State of the prior art indicates that most related therapeutic agents are not effective for the claimed functions as a sustained release therapeutic formula.
6. Level of predictability of the art is very unpredictable.
7. Breadth of the claims encompasses an innumerable number of therapeutic agents.
8. The level of one of ordinary skill in this art is variable.
In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

	It is noted that R5000 is a known therapeutic agent, and in paragraphs 137-138 the specification describes the compound and how to make it.  Beginning at paragraph 140 the sustained release formulation of R5000 is described in Example 2, where the glycerides are commercially available as Peceol™ and Maisine™ supplied by Gattefosse Pharmaceuticals, Paramus, NJ.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeMarco in view of Radharkrishnan.
	DeMarco (2021/0077572) entitled "Modulators of Complement Activity" teaches R5000 in a pharmaceutically acceptable carrier.
	The claims differ from DeMarco in that the formulation also has a glyceride component.
	 Radharkrishnan (2021/0128670) entitled "Dosing Regimens for Echinocandin Class Compounds" teaches in paragraph 114, a sustained release fatty acid for a therapeutic formulation that includes Peceol™ or Maisine™ by Gattefosse and may also include tricaprylin and other glycerides.  Paragraph 127 includes other components in the formulation.  In paragraph 23 and others, a surfactant may be included in the pharmaceutical composition and a number of common surfactants are listed.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fahrner (2017/0304204) may be a related application.
Liang (2005/0191343) entitled Micellar Systems Useful for Delivery of Lipophilic or Hydrophobic Compounds" teaches glyceride delivery compounds.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655